Citation Nr: 1600839	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  98-17 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as asthma.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Feinberg, Senior Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a September 1997 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York denied the claim of entitlement to service connection for asthma.

In October 2000, the Veteran testified during a hearing before a Veterans Law Judge at the RO.  A transcript of the hearing is of record.

This claim was previously before the Board and denied in May 2006.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Order, the Clerk of the Court granted a joint motion filed by representatives of both parties, vacating the Board's May 2006 decision, and remanding the matter to the Board for further proceedings consistent with the instructions in the joint motion.  

The Veteran was informed in July 2009 that the Veterans Law Judge that conducted her October 2000 hearing was no longer employed by the Board.  She requested an additional hearing before a Veterans Law Judge.  Subsequently, in September 2009, the Board remanded this matter to afford the Veteran this requested hearing.  

In April 2010, the Veteran testified before the undersigned at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has identified several private treatment providers for her asthma.  In July 2014, she submitted signed releases identifying several of them, including Dr. Lubitz.  However, she failed to provide complete names, addresses or telephone numbers for all of these clinicians.  In May 2015, VA contacted the Veteran, who stated that she did not have any further contact information for any of these providers.  She stated that she had seen these providers in the 1980s and did not have contact information now.  Therefore, VA was unable to request these records.

However, in a July 2015 written statement, the Veteran's attorney provided a full name, street address, and telephone number for Dr. Lubitz.  Therefore, VA now has enough information to request these records.  That must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Utilizing the release provided by the Veteran in July 2014, if possible, request records from Dr. Lubitz, using the contact information contained in the July 20, 2015 written statement provided by the Veteran's attorney.  If an updated release from the Veteran is necessary, this should be requested from her.

2.  If any additional, pertinent treatment records are obtained, submit the Veteran's claims file to a VA examiner to provide an opinion with regard to whether it is at least as likely as not that the Veteran's asthma is related to service, to include whether the episodes of bronchitis and other upper respiratory infections documented in the service records are early manifestations of or related to the current diagnosis of bronchial asthma.

3.  Following completion of the above, readjudicate the issue on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and her attorney, and she should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




